DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This action is in response to Application filed on 01/20/2022 .
Claims 1-20 are pending. 

Priority

This application is claimed as a continuation of U.S. Patent Application No. 16/598,927 filed on 10/10/2019, which is a continuation of U.S. Patent Application No. 15/464,566 filed on 03/21/2017, which is a continuation of U.S. Patent Application No. 13/470,026 filed on 05/11/2012, which claims priority from U.S. Provisional Patent Application No. 61/485,029 filed on 05/11/2011.  All the parent applications and the provisional application provide sufficient support for the claimed invention of this application as requirements under 35 U.S.C §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 05/11/2011.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 03/02/2022 and 04/13/2022 have been considered.  Copies of the considered IDS(s) are enclosed with this Office action.

Remarks

The clean substitute Specification filed on 03/31/2022 is accepted and entered.

Regarding claim 1, claim 1 recites a method comprising a series of steps tied to a machine (e.g., storing and retrieving data from a receipt database), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for managing receipts on a cloud storage system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-13 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 14, claim 14 recites a processor-readable tangible non-transitory medium storing instructions, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 14 reciting a method/technique for managing receipts on a cloud storage system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 14 as well as its dependent claims 15-19 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 20, claim 20 recites an electronic receipt manager system comprise a portable device (i.e., hardware (see Fig. 1B)), a cloud storage system and an issuer, which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 20 reciting a method/technique for managing receipts in an electronic receipt manager system is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 20 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,489,756 in view of Lay et al. (U.S. Publication No. 2009/0271265).  Claims 1-19 of the earlier patent teach and suggest all limitations of claims 1-20 of this instance application except the limitation “the sync receipt request includes receipt identifier for the receipt data” (see independent claims 1, 14 and 20 of this instance application).
In particular, claim 1 of the earlier application recites that “wherein the sync receipt request message includes a receipt having receipt data”.  However, it does not explicitly teach the receipt data or the receipt in the sync receipt request message including a receipt identifier.
On the other hand, Lay et al. teaches receipt data or a receipt is associated with a receipt number/identifier (see Lay et al., [0015] and [0088]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Lay et al.’s teaching of an receipt number/identifier associated with each receipt to claims of the earlier patent to derive claims of the instance application.  Skilled artisan would have been motivated to do so, as suggested by Lay et al. (see [0088]) to provide the system of the earlier patent with effective way to identify a receipt using a receipt number/identifier.  Identifiers are well-knows and well-used in the art for identifying any item, entity or object.
In particular, mapping of the rejection is as follows
Instant Application				Patent 10,489,756 & Lay et al.
 	Claim 1		rejected by		Claim 1
	Claim 2 		rejected by		Claim 7
	Claims 3-13		rejected by		Claims 2-12 respectively
	Claim 14		rejected by		Claim 13
	Claims 15-19		rejected by		Claims 14-18 respectively
	Claim 20		rejected by		Claim 19

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,263,601 in view of Lay et al. (U.S. Publication No. 2009/0271265).  Claims 1-8 of the earlier patent teach and suggest all limitations of claims 1-20 of this instance application except the limitation “the sync receipt request includes receipt identifier for the receipt data” (see independent claims 1 and 14 of this instance application).
In particular, claim 1 of the earlier application recites that “wherein the sync receipt request message includes a receipt having a plurality of receipt parameters”.  However, it does not explicitly teach the receipt or its plurality of receipt parameters in the sync receipt request message including a receipt identifier.
On the other hand, Lay et al. teaches a receipt is associated with a receipt number/identifier (see Lay et al., [0015] and [0088]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Lay et al.’s teaching of an receipt number/identifier associated with each receipt to claims of the earlier patent to derive claims of the instance application.  Skilled artisan would have been motivated to do so, as suggested by Lay et al. (see [0088]) to provide the system of the earlier patent with effective way to identify a receipt using a receipt number/identifier.  Identifiers are well-knows and well-used in the art for identifying any item, entity or object.
In particular, mapping of the rejection is as follows
Instant Application				Patent 11,263,601 & Lay et al.
 	Claim 1		rejected by		Claim 1
	Claim 2 		rejected by		Claim 7
	Claims 3-13		rejected by		Claims 2-12 respectively
	Claim 14		rejected by		Claim 13
	Claims 15-19		rejected by		Claims 14-18 respectively

Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0002] of the Specification, U.S. Patent Application No. 16/598,927, U.S. Patent Application No. 15/464,566, and U.S. Patent Application No. 13/470,026 have been patented.  Its information should be supplemented with its patent information (e.g., Patent No.).

Appropriate correction is required.

Claim Objections

Claim 1-20 are objected to because of the following informalities:  

Regarding claim 1, the comma (,) after the connection word “and” in line 14 should be removed.

Regarding claim 14, the term “A processor-readable tangible non-transitory medium” in line 1 should be changed to commonly used term “A non-transitory computer-readable medium”, and the term “processor-issuable instructions” in line 1 should be changed to commonly used term “instruction”.  In addition, the comma (,) after the connection word “and” in line 14 should be removed.

Regarding claims 15-19, the term “The processor-readable tangible non-transitory medium” at the beginning of each claim should be changed to commonly used term “The non-transitory computer-readable medium”.

Regarding claim 18, the extra semicolon (:) in line 2 should be removed.

Regarding claim 20, the recitation “the sync receipt request” in line 19 should be “the sync receipt request message for being consistent in claim language, and the recitation “a receipt database” in line 22 should be “the receipt database” for properly referencing to the limitation “a receipt database” recited in line 8.

Other dependent claims are objected as incorporating the informality of the objected independent claims 1 and 14 upon which they depend correspondingly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 raises a question regarding the step of parsing and step of storing (e.g., how the storing step can store the plurality of receipt parameters while the parsing step only obtain the receipt identifier with respect to the receipt or receipt data).  Therefore, the metes and bounds of the claimed invention is unclear.

Claim 2 recites the limitation "the sync receipt request message" in line 1 and the limitation “the sync request message” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Also, the recitation of generating the receipt identifier based on receipt data obtained from the parsing step in claim 2 appears to contradict with the recitation of the step of receiving a sync receipt request and the step of parsing the sync receipt request in claim 1.  According to claim 1, the sync receipt request includes a receipt identifier that is obtained based on parsing the sync receipt request.  Therefore, the claimed invention of claim 2 is unclear. 

Claim 5 recites the limitation "the user" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the user preference selection" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the user " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 14, claim 14 raises a question regarding the step of parsing and step of storing (e.g., how the storing step can store the plurality of receipt parameters while the parsing step only obtain the receipt identifier with respect to the receipt or receipt data).  Therefore, the metes and bounds of the claimed invention is unclear.

Claim 15 recites the limitation "the sync receipt request message" in line 4 and the limitation “the sync request message” in line 4.  There is insufficient antecedent basis for these limitations in the claim. Also, the recitation of generating the receipt identifier based on receipt data obtained from the parsing step in claim 15 appears to contradict with the recitation of the step of receiving a sync receipt request and the step of parsing the sync receipt request in claim 14.  According to claim 14, the sync receipt request includes a receipt identifier that is obtained based on parsing the sync receipt request.  Therefore, the claimed invention of claim 2 is unclear.

Claim 17 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the receipt identifier" in line 22 and the limitation “the receipt identifiers” in line 39.  There is insufficient antecedent basis for this limitation in the claim.

Other dependent claims are rejected as incorporating and failing to resolve the deficiencies of the rejected independent claims 1 and 14 upon which they depend correspondingly.

Allowable Subject Matter

There is no prior art rejection of claims 1-20.

The following is a statement of reasons for the indication of allowable subject matter:  



The present invention is directed to method/system for managing receipts on a cloud storage system, which includes receiving a sync receipt request from a portable device, parsing the sync receipt request to obtain the receipt and the custom report parameters, storing the receipt in the receipt database, executing a query on the receipt database using at least one query parameter received from the portable device, obtaining and displaying the query results using the custom receipt parameters.
 
The closest prior art of record, Behren et al. (U.S. Publication No. 2012/0158654) teaches a digital wallet system on a mobile electronic device, which receives/stores information associated with transactions, such as purchase confirmations and receipts (see Abstract), stores and synchronizes receipts with a remote storage location or a cloud computing environment (see [0024] and [0039]), provides a user interface for accessing receipt information stored on the user device or at the cloud computing environment and searching the receipts for information (see [0045], the user interface also enabling the user to filter information associated with received and view the filtered information (e.g., filtering by fields/attributes associated with a receipt) (see [0047]).
 
However, Behren et al. fails to anticipate or render obvious the feature of formatting the report data comprising receiving a sync receipt request, wherein the sync receipt request message includes a receipt identifier for receipt data corresponding to a receipt…and custom report parameters; parsing the sync receipt request message to obtain the receipt identifier and the custom report parameters; storing the plurality of receipt parameter and the custom report parameter in a receipt database; extracting custom report parameter values from the receipts returned in the query result using the custom report parameters; sending the report data including the custom report parameter values to a portable device; wherein the report data is formatted into a receipt history report… having a set of fields comprising the custom report parameter, as similarly presented in independent claims 1, 14 and 20.  
 


















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164